  

 

ar 2:18-mj-00565-JPD Document 1 Filed 12/10/18 Page 1 of 22

Search Warrant

UNITED STATES DISTRICT COURT

for. the
Western District of Washington

cane. MII - 56S

 

oy In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Apple iPhone, Model A1661; FCC ID: BCG-E3087A

Nowe” Nano” Sener” Nene” Sone” ene”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, which is incorporated herein by reference

located in the Western District of Washington , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, which is incorporated herein by reference

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
[ property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of: .

Code Section Offense Description
21 USC 841(a)(1) Distribution and Possession w/ Intent to Distribute Controlled Substances

The application is based on these facts:

See attached Affidavit of Special Agent Earl Wozniak

a Continued on the attached sheet.

1 Delayed notice of days (give exact ending date if more than30 days: =—Ss——_=sé*) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet. tt”

ZL LSA

Arplichyn t's signature

en Agent Earl Wozniak
Printed name and title

Sworn to before me and signed in my presence.

Date: 12/10/2018 (flee fr Ste

Judge's signature

City and state: Seattle, Washington VY stectat Judge James P. Donohue
Printed name and title
 

Case 2:18-mj-00565-JPD Document 1 Filed 12/10/18 Page 2 of 22

Attachment A

Premises to be Searched

This warrant authorizes the government to search the following premises for the
items listed in Attachment B (Items to be Searched for and Seized):

Apple iPhone, Model A1661; FCC ID: BCG-E3087A

Attachment A
List of Items to be Seized
Page 1
Case 2:18-mj-00565-JPD Document1 Filed 12/10/18 Page 3 of 22

Attachment B
List of Items to be Searched for and Seized

This warrant authorizes the government to search for evidence and/or fruits of the
commission of the following crimes: Distribution of, and Possession with Intent to
Distribute, Controlled Substances, in violation of Title 21, United States Code, Section
841(a)(1), including but not limited to the following:

The Target Telephone may be searched for the following items:

a. Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IMEI);

b. Stored list of recent received, sent, and missed calls;
Cc. Stored contact information;
d. Stored photographs of narcotics, currency, firearms or other

weapons, evidence of suspected criminal activity, and/or the user of the phone or
suspected co-conspirators, including any embedded GPS data associated with those
photographs;

€. Stored text messages.

Attachment B
List of Items to be Seized
Page 1
 

o Oo SN DN WA FP WH NH —

iw) bo bo bo do No NO we) nN —_ i bona —_ — — — — —
oOo nN KN ON SP WO NY —S&§ CO OO HANA HD A FSP W NY KK OS

 

 

 

Case 2:18-mj-00565-JPD Document1 Filed 12/10/18 Page 4 of 22

AFFIDAVIT OF EARL A. WOZNIAK

STATE OF WASHINGTON )
) SS
COUNTY OF KING )

I, EARL A. WOZNIAK, a Special Agent with the Bureau of Alcohol, Tobacco, and
Firearms and Explosives, Seattle, Washington, having been duly sworn, state as follows:
AFFIANT BACKGROUND

Iam a Special Agent (SA) with the Bureau of Alcohol Tobacco Firearms and
Explosives (ATF) and have been so employed since September 1, 2013. I am currently
assigned to the Seattle, Washington Field Office.

Iam a graduate of the Federal Law Enforcement Training Center, where I
completed ATF Special Agent Basic Training and the Criminal Investigator Training
Program. Prior to my employment with ATF, I was a Police Officer with the Dallas
Police Department, in Dallas, Texas, for three years. I am a graduate of Marquette
University where I received a Bachelor of Science in Accounting in 2010. I have
received training in the recognition, identification and testing of controlled substances as
well as in common methods of trafficking in narcotics. I have participated in surveillance
and interdiction operations at known drug locations and have made numerous arrests for
drug related crimes. I have further received training in firearms trafficking and the
diversion of legal firearms for unlawful purposes, participated in the investigation of
many crimes of violence, including robberies, assaults, and homicides, and made
numerous arrests for firearms and violent offenses. As a result of my training and
experience, I have an understanding of the manner in which narcotics are distributed and
various roles played by individuals or groups involved in the distribution, along with the

unlawful use of firearms during crimes of violence and/or drug trafficking and firearms

trafficking.
AFFIDAVIT OF SPECIAL AGENT WOZNIAK. UNITED STATES ATTORNEY
USAO#2018R01163 - Page 1 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo ea aN HD nH BP WO NO

NO wp WN NH HN NY NY HO HNO —=— =| HF Fe =O = = ee
ana aN NDB OA BP WH NY — CO OO HAND An BP WO NH —& CO

 

 

Case 2:18-mj-00565-JPD Document1 Filed 12/10/18 Page 5 of 22

The facts in this affidavit come from my training and experience, and information
obtained from other agents, detectives, analysts, and witnesses. The inforniation outlined
below is provided for the limited purpose of establishing probable cause and does not
contain all details or all facts of which I am aware related to this investigation.

PURPOSE OF AFFIDAVIT

This affidavit is submitted in support of an Application to obtain a search warrant
for an Apple iPhone, Model A1661; FCC ID: BCG-E3087A (the “Target Telephone”). .
As set forth below, there is probable cause to believe that searchng the target telephone
will reveal evidence, contraband, fruits, and instrumentalities of violations of Title 21,
United States Code, Sections 841(a)(1), Distribution, and Possession with Intent to
Distribute, Controlled Substances.

STATEMENT OF PROBABLE CAUSE

On October 1, 2018, I executed an affidavit in support of a Criminal Complaint in
the matter of United States v. Keled Ali. The Criminal Complaint is attached hereto as
Exhibit 1, and is hereby adopted and incorporated as if set forth fully herein.

As described in the Complaint, on March 8, 2018, law enforcement officers
executed a federal search warrant at the One Stop marijuana dispensary. During the
search, officers seized a smartphone that was used primarily by Keled Ali. A subsequent
court-authorized federal search of the smartphone revealed that the phone was used in
furtherance of Ali’s drug trafficking activities, primarily through Ali’s extensive use of
text message communications to discuss his drug trafficking and arrange sales of
marijuana. Some of this evidence is summarized in the Complaint (pages 9-11).

Throughout this investigation, ATF has utilized Cooperating Source #4! (CS-4),

who is familiar with Keled Ali. CS-4 has purchased marijuana from Ali on several

 

' CS-4 has minor criminal history including misdemeanor charges of theft and obstruction of justice. CS-4 is
working with ATF in exchange for the dismissal of a pending misdemeanor case and for financial remuneration.
CS-4 has provided information to ATF on dozens of occasions and that information has been corroborated and/or
later confirmed to have been truthful.

AFFIDAVIT OF SPECIAL AGENT WOZNIAK UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAOH2018R01163 - Page 2 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

So Oa NN A BP WHO NHN —

NO NO NO NO NO NO NO NO NO FS KF KF FF FOO ESF OO eS S|
os ON OO BP WY NYO KK CO Oo DW I HD A Bh WO NO KH OS

 

 

Case 2:18-mj-00565-JPD Document1 Filed 12/10/18 Page 6 of 22

occasions, both at the business Ali previously operated, known as the One Stop marijuana
dispensary (prior to the search on March 8, 2018), and more recently out of Ali’s vehicle.
When Ali was operating One Stop, CS-4 had no need to contact him by telephone to
arrange marijuana transactions. Instead, CS-4 would visit the store and purchase the
marijuana. After the search on March 8, 2018, Ali stopped operating One Stop.
According to CS-4, Ali continued to sell marijuana after the search and is now selling
marijuana out of his vehicle.

On two occasions during the Fall of 2018, CS-4 was involved in arranging
marijuana transactions with Ali by contacting him over the telephone. The first such
occasion was in or about the beginning of August 2018. CS-4 called Ali and they
arranged to meet at a particular location. Ali was in a vehicle and sold CS-4 marijuana.
The second occasion was on September 22, 2018. CS-4 was with an associate, who
dialed the target telephone number in CS-4’s presence. Shortly thereafter, CS-4
accompanied this associate to purchase marijuana from Ali.

Ali was arrested on the charges in the complaint on October 19, 2018. On that
day, at approximately 2:37 p.m., agents observed Ali sitting in his vehicle near the
Brighton Playfield in South Seattle. Agents observed Ali engaging in what appeared to
be two hand-to-hand drug transactions in and around his vehicle. Ali was arrested shortly
thereafter. As he was being arrested, a pill bottle fell to the ground off Ali’s person; the
bottle was subsequently determined to contain 42 oxycodone pills. Ali also dropped a
smartphone; specifically, the Target Telephone identified above.

Ali waived his Miranda rights and gave agents consent to search his vehicle.
During the search, agents recovered the following items:

A bag of 39.8 grams of marijuana from the driver’s door storage area;
A bag of 64.6 grams of marijuana from a backpack in the trunk;

A bag of 419.2 grams of marijuana from a shopping bag in the trunk; ©
A bag of 477.1 grams of marijuana from a box in the trunk;

A prescription cough syrup bottle with label removed and a scale in the
vehicle’s center console, a box of plastic baggies on the back seat

AFFIDAVIT OF SPECIAL AGENT WOZNIAK. . UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAOH2018R01163 - Page 3 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

So Oo HD A BP DW NO =

NY po bb HN HD KN ND WKN KN & &- KF KF RFR FF RP Se =|
on NWN AW Ph WD HYD KF CO BO BFBrA KD A BP WY NY KH SO

 

 

‘Case 2:18-mj-00565-JPD Document1 Filed 12/10/18 Page 7 of 22

floorboard, and a vacuum sealer in the trunk, all consistent with packaging
and distributing narcotics.

e A pipe used to smoke marijuana on the driver’s floorboard and articles of
dominion and control in Ali’s name in the trunk of the vehicle.

Ali admitted the marijuana in the vehicle belonged to him. He stated he was
unsure of the exact quantity of marijuana, but estimated it was a couple of ounces
(approximately 56 grams). Ali denied distributing marijuana. He stated people came to
hang out and smoke with him and that he would sometimes provide them with marijuana,
but rejected the premise that he was a dealer of marijuana. Ali also stated the 42
oxycodone pills belonged to him. He claimed an elderly woman who was in his vicinity
had a prescription for her pain medications but gave him the pills because Ali was in
pain. Ali claimed that he subsequently repackaged the pills in another prescription bottle.

KNOWLEDGE BASED ON TRAINING AND EXPERIENCE |

Based upon my training and experience, and my discussions with other
experienced officers and agents involved in drug investigations, I know that drug dealers
use cellular telephones as a tool or instrumentality in committing their criminal activity.
They use them to maintain contact with their suppliers, distributors, and customers.
They prefer cellular telephones because, first, they can be purchased without the location
and personal information that land lines require. Second, they can be easily carried to
permit the user maximum flexibility in meeting associates, avoiding police surveillance,
and traveling to obtain or distribute drugs. Third, they can be passed between members
of a drug conspiracy to allow substitution when one member leaves the area temporarily.
Since cellular phone use became widespread, virtually every drug dealer I have
contacted has used one or more cellular telephones for his or her drug business. I also
know that it is common for drug traffickers to retain in their possession phones that they
previously used, but have discontinued actively using, for their drug trafficking business.

Based on my training and experience, the data maintained in a cellular telephone

used by a drug dealer is evidence of a crime or crimes. This includes the following:

AFFIDAVIT OF SPECIAL AGENT WOZNIAK UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO#2018R01163 - Page 4 oN SEATTLE, WASHINGTON 98101

(206) 553-7970
 

o Oo HN DB WA PW NHN =

i) wm bw No i) bh bo bo N — —_ — — — — — —_ —_ —
eH TNA A BW NY K& CO UO FA HD A Ff WH NYO —-& OS

 

 

Case 2:18-mj-00565-JPD Document1 Filed 12/10/18 Page 8 of 22

a. The assigned number to the cellular telephone (known as the mobile
directory number or MDN), and the identifying telephone serial number (Electronic
Serial Number, or ESN), (Mobile Identification Number, or MIN), (International Mobile
Subscriber Identity, or IMSI), or (International Mobile Equipment Identity, or IMEI) are
important evidence because they reveal the service provider, allow us to obtain subscriber
information, and uniquely identify the telephone. This information can be used to obtain
toll records, to identify contacts by this telephone with other cellular telephones used by
co-conspirators, to identify other telephones used. by the same subscriber or purchased as
part of a package, and to confirm if the telephone was contacted by a cooperating source
or was intercepted on a wiretap here or in another district.

b. The stored list of recent received calls and sent calls is important
evidence. It identifies telephones recently in contact with the telephone user. This is
valuable information in a drug investigation because it will identify telephones used by
other members of the organization, such as suppliers, distributors and customers, and it
confirms the date and time of contacts. If the user is under surveillance, it identifies what
number he called during or around the time of a drug transaction or observed meeting.
Even if a contact involves a telephone user not part of the conspiracy, the information is
helpful (and thus is evidence) because it leads to friends and associates of the user who
can identify the user, help locate the user, and provide information about the user.
Identifying a defendant’s law-abiding friends is often just as useful as identifying his
drug-trafficking associates.

Cc. Stored text messages are important evidence, similar to stored
numbers. Agents can identify both drug associates, and friends of the user who likely
have helpful information about the user, his location, and his activities.

d. Photographs on a cellular telephone are evidence because they help
identify the user, either through his or her own picture, or through pictures of friends,

family, and associates that can identify the user. Pictures also identify associates likely to

AFFIDAVIT OF SPECIAL AGENT WOZNIAK UNITED STATES ATTORNEY

. 700 STEWART STREET, SUITE 5220
USAO#2018R01165 - Page 5 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo Oo HN DH OH FF WH NO

ND bho BN HN NY fH HY NHN NO | §- | FF FF KF FEF FEF ES

 

 

Case 2:18-mj-00565-JPD Document1 Filed 12/10/18 Page 9 of 22

be members of the drug trafficking organization. Some drug dealers photograph groups
of associates, sometimes posing with weapons and showing identifiable gang signs.

e. Stored address records are important evidence because they show the
user’s close associates and family members, and they contain names and nicknames
connected to phone numbers that can be used to identify suspects.

CONCLUSION
Based on my experience, training, and the evidence obtained during this
investigation, I believe that searching the Target Telephone will reveal evidence,
contraband, fruits, and instrumentalities of violations of Title 21, United States Code,

Sections 841(a)(1), Distribution, Possession with Intent to Distribute Controlled

ZI! Le

EARL A. WOZNIAK, Affiant
Special Agent, ATF

Substances.

SUBSCRIBED AND SWORN before me this for day of December, 2018.

_ Aer? fk >

. DONOHUE
Ut A States Magistrate Judge

AFFIDAVIT OF SPECIAL AGENT WOZNIAK UNITED STATES ATTORNEY

. 700 STEWART STREET, SUITE 5220
USAO#2018R01163 - Page 6 | SEATTLE, WASHINGTON 98101

(206) 553-7970
 

 

Case 2:18-mj-00565-JPD Document1 Filed 12/10/18 Page 10 of 22

EXHIBIT 1
(COMPLAINT)
Oo Oo SN HN A BPW NO —

Wb NN NN NN NN BB Bw Be ew eB ee Be
on DN ON BR WO HNO *§ OC OO DW nr HDA WU F& WN KK CO

 

 

 

Case 2:18-mj-00565-JPD. Document 1 Filed 12/10/18 Page 11 of 22
Case 2:18-mj-00456-JPD *SEALED* Document 1 Filed 10/01/18 Page 1 of 12

——. FILED

 

ENTERED.
ee LODGED _—__..... RECEIVED
OCT 01 2018

CLERK Us. DisTaIeT
col
ey ERN DISTRICT OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE | |
_ UNITED STATES OF AMERICA, no. MJI&8—-456
Plaintiff, |
ve COMPLAINT FOR VIOLATIONS
KELEDALL
Defendant.

 

 

BEFORE, United States Magistrate Judge, James P. Donohue, Seattle, Washington. -
_ The undersigned complainant, Earl A. Wozniak, Special Agent, Bureau of
Alcohol, Tobacco, Firearms and Explosives (“ATF”), being duly sworn states:

COUNT 1
Possession ofa Firearm i in Furtherance of a Drug Trafficking Crime)

On or about December 8, 2018, at Seattle, within the Western District of

Washington, KELED ALI knowingly possessed a firearm, that is, a Smith & Wesson

M&P Shield 9mm semi-automatic pistol, bearing serial number HV25087, in furtherance

|| of a drug trafficking crime for which he may be prosecuted i in a court of the United

States, namely, Maintaining a Drug Involved Premises and Possession of Marijuana with —
Intent to Distribute, as alleged below i in Count 2 and Count 3.
Allin violation of Title 18, United States Code, Section 924(c)(1)(A)Q). --

COMPLAINT - 1 : a0 Snag snares pte
, : STEWART STREET, SUITE 5
USAO#2018 , . . ' SEATTLE, WASHINGTON 98101
* (206) 553-7970

 
 

 

Oo oO NN OH BR WY NH

oOo NN WA F&F WN KH O&O Oo DAH HN FP WN | S&S

 

 

Case 2:18-mj-00565-JPD Document 1 Filed 12/10/18 Page 12 of 22
Case 2:18-mj-00456-JPD *SEALED* Document1 Filed 10/01/18 . Page 2 of 12

COUNT 2
(Maintaining a Drug Involved Premises)

Beginning in or before October 2017 , and continuing through on or about
March 8, 2018, at Seattle, within the Western District of Washington, KELED ALI
knowingly used, maintained, and leased a place, that is, commercial space located at:
5303 Rainier Avenue South, Seattle, Washington, for the purpose distributing marijuana,
a substance controlled under Schedule I, Title 21, United States Code, Section 812.

All in violation of Title 21, United States Code, Section 856(a)(1) and (b).

- COUNT3 oo
(Possession of Marijuana with Intent to Distribute)

On or about March 8, 2018, at Seattle, within the Western District of Washington,
KELED ALI knowingly and intentionally possessed, with intent to distribute, marijuana,
a substance controlled under Schedule I, Title 21, United States Code, Section 812. © |

All in violation of Title.21, United States Code, Sections B41(@)(1), 841(b)(1)(D),
and Title 18, United States Code, Section 2.

And the complainant further states:

AFFIANT’S BACKGROUND |

I am a Special Agent (SA) with the Bureau of Alcohol Tobacco Firearms and
Explosives (ATF) and have been so employed since September 1, 2013. Iam currently -
assigned to the Seattle, Washington Field Office.

_ Tam a graduate of the Federal Law Enforcement Training Center, where I
completed ATF Special Agent Basic Training and the Criminal Investigator Training
Program. Prior to my employment with ATF, I was a Police Officer with the Dallas
Police Department, in Dallas, Texas, for three years. Iam a graduate of Marquette

University where I received a Bachelor of Science in Accounting in 2010. Ihave

|| received training in the recognition, identification and testing of controlled substances as

well as in common methods of trafficking in narcotics. I have participated in surveillance

and interdiction operations at known drug locations and have made numerous arrests for

COMPLAINT -— 2 . . UNITED STATES ATTORNEY -
: : / 700 STEWART STREET, SUITE 5220
USAO#2018 SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo SN HD DH S&S W LH &

|| contain all details or all facts of which I am aware related to this investigation.

surrounding the One Stop business, the ATF and SPD conducted farther investigation of

 

 

~ COMPLAINT — 3 . UNITED STATES ATTORNEY
_ USAO#2018 700 STEWART STREET, SUITE 5220

 

Case 2:18-mj-00565-JPD Document 1 Filed 12/10/18 Page 13 of 22
Case 2:18-mj-00456-JPD *SEALED* Document 1 - Filed 10/01/18 Page 3 of 12

drug related crimes. I have further received training in firearms trafficking and the
diversion of legal firearms for unlawful purposes, patticipated in the investigation of
many crimes of violence, including robberies, assaults, and homicides, and made |
numerous arrests for firearms and violent offenses. As a result of my training and
experience, I have an understanding of the manner in which narcotics are distributed and
various roles played by individuals or groups involved in the distribution, along with the
unlawful use of firearms during crimes of violence and/or drug trafficking and firearms
trafficking. . | |

The facts in this affidavit come from my training and experience, and information —
obtained from other agents, detectives, analysts, and witnesses. The information outlined

below is provided for the limited purpose of establishing probable cause and does not

STATEMENT OF PROBABLE CAUSE

A. The One Stop Marijuana Dispensary. .

The One Stop marijuana dispensary, located at 5303 Rainier Avenue South,
Seattle, is an illegal, unlicensed marijuana business that was operated by the defendant,
Keled Ali. The ATF and the Seattle Police Department (“SPD”) became familiar with
the One Stop business because it has been the locus of and/or related to multiple gang-
related crimes of violence over the past two years, including a homicide in

December 2017 and a drive-by shooting in March 2018. Because of the violence

the business and its operators.

On October 28, 2017, an undercover SPD detective (UC) entered One Stop.
The UC smelled the strong odor of marijuana and observed a member’s sign-in sheet that
was blank. A black male told the UC that he had to be a “member” to enter the store, and .
that in order to become a member, a current “documented” member had to vouch for him.
The UC then left the store. a

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

 

 

oOo CON DA vA BR WwW YY eS

wo NNN NY NY NY ND &§ & S| ee BS
oOo ND NN A BP WD NY BM CO OO MAID A FF WO NY KK SO

 

 

Case 2:18-mj-00565-JPD Document I Filed 12/10/18 Page 14 of 22
Case 2:18-mj-00456-JPD *SEALED* Document1 Filed 10/01/18 Page 4 of 12

On December 8, 2017, a customer of One Stop was murdered shortly after he
visited the store. The customer, a known gang member, went to One Stop and purchased
marijuana at the business. On his way out of the store, rival gang members observed him
and followed the customer as he drove away from the business down Rainier Avenue
South. The rival gang members fired multiple shots into the customer’s car, killing him.
The perpetrator of this murder has been charged with Murder in the King County. |
Superior Court. | |

As part of the investigation of this murder, SPD detectives visited One Stop and
requested to review any relevant surveillance video footage. Initially, the detectives were
denied entry into the store, but ultimately the individuals inside the business (all of whom
refused to provide their names) allowed the detectives inside and provided the detectives
with video footage from December 8 and 13, 2017. In turn, the SPD detectives provided
me with a copy of the footage.

_ A review of the surveillance footage shows numerous individuals entering the |
store and approaching the counter. Several large glass jars containing what appears to be
marijuana sit on the counter. The people working at the store can be seen providing the
customers with quantities of marijuana over the counter, and collecting money from the
customers. The store employees appear to weigh the marijuana before placing it into
small plastic sandwich bags and handing them to the customers, who then exit the store.
The footage shows an individual I believe to be the defendant, Keled Ali, selling
marijuana to customers by weighing it, bagging it in a clear plastic baggie, and accepting
money for the marijuana. - | | |

On J; anuary 26, 2018, ATF Special Agent Hunt (“SA Hunt”), operating in an
undercover capacity, entered One Stop. SA Hunt observed a member’s sign in sheet in

the small entry lounge area. The main store area was located through a second, locked

|| door. Two black males met SA Hunt at the locked door. SA Hunt told them he was

looking to purchase marijuana. SA Hunt could smell the strong and distinct odor of

marijuana in the store. The black males denied SA Hunt’s request to purchase marijuana

COMPLAINT — 4 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220
USAQH20 18 : . SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

© Oo NY DA UWA B&B wW VY =

wo NY BH NHN NHN YH NH HN HN HH RR ot et
oN NWN On Ft W NY KH CO CO MW NYA A Ft WW NH —& C

 

 

 

Case 2:18-mj-00565-JPD Document 1 Filed 12/10/18 Page 15 of 22
Case 2:18-mj-00456-JPD *SEALED* Document1 Filed 10/01/18 Page 5 of 12

because SA Hunt was not a member. The males at the store told SA Hunt that he had to
have a member of the club vouch for him in order to get his own membership before they
would sell marijuana to him. SA Hunt said he would come back with a member and |
exited the store. .

_ On January 29, 2018, ATF Special Agent Roberts (“SA Roberts”), operating in an
undercover capacity, entered One Stop. The second, locked door to the main business
area was open. SA Roberts saw a black male working at the business and asked to speak
with the manager. The male pointed to the couch in the waiting area, suggesting that |
SA Roberts sit and wait for the manager’s arrival. The male quickly closed the open ,
door. Shortly thereafter, Keled Ali entered the room and spoke with SA Roberts. Ali”

| introduced himself as “Lee” and confirmed he was the manager of the business.

SA Roberts asked Ali if he could enter the business and purchase a quarter-ounce of
marijuana. Ali said he would not allow SA Roberts to enter the sales floor until he
became a “member.” SA Roberts informed Ali that a friend of his told him he could

come to the shop to purchase marijuana. Ali reiterated that SA Roberts had to be a

member to purchase marijuana at the store. Ali said that once SA Robert’s friend
vouched for him, he would allow SA Roberts to sign up as a member of the dispensary.
Ali suggested that SA Roberts bring his friend to the dispensary on a Saturday to |
complete the membership process. SA Roberts then exited the business... |

On February 8, 2018, law enforcement officers conducted physical surveillance at
One Stop. Approximately 30 vehicles came and went from the store. The drivers and/or
passengers of these vehicles entered the store and exited within approximately five
minutes, and then departed the area. Based upon my training and experience, this sort of
high volume, short-stay traffic in an area associated with drug dealing is indicative of |
narcotics transactions.. Many of the individuals who were identified entering the store
had lengthy and violent criminal histories. .

SPD officers conducted a traffic stop of one of the customers who exited One Stop -

on February 8, 2018, because he was driving with a suspended license. This individual

COMPLAINT ~ 5 , UNITED STATES ATTORNEY
USA! 700 STEWART STREET, SUITE 5220
O#201 8 SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
 

oO NY BH KH NH HY ND HY DN RB B&B BB wm Re eS Se

 

 

Case 2:18-mj-00565-JPD Document 1 Filed 12/10/18 Page 16 of 22
Case 2:18-mj-00456-JPD *SEALED* Document1 Filed 10/01/18 Page 6 of 12

told the officers that he had just purchased marijuana at One Stop, and showed the
marijuana to the officers. It was contained in a clear plastic sandwich bag. The customer
further stated that he knows One Stop to be an ongoing marijuana dispensary business.

On multiple other days during February 2018, ATF agents conducted physical |
surveillance at One Stop and made observations similar to those described above with
respect to the activities of February 8, 2017.

On F ebruary 21, 2018, agents observed Cooperating Source 5 (“CS- -5”) arrive at
One Stop as the passenger in a vehicle! CS-5 was observed entering and then leaving
One Stop five minutes later. He reentered the vehicle and it drove away. Police officers
stopped the vehicle to make contact with the driver, who had an outstanding arrest |
warrant. Officers spoke with CS-5, who stated that One Stop is a marijuana dispensary
and he had just purchased marijuana at the store. CS-5 showed the officers the
marijuana, and stated that the individuals who operated One Stop sold it to him. The |
marijuana was packaged in clear plastic baggies. CS-S5 told the officers that in order to
purchase marijuana at One Stop, a customer either has to know one of the employees or
have someone vouch for him. CS-5 further stated that he had seen a pistol and a rifle
inside of One Stop. | |

‘On March 6, 2018, individuals at the dispensary, believed to be customers, were —
targeted in a drive-by shooting which resulted in numerous rounds being fired into the
adjoining business suite, which is an immigration support service organization.

I have confirmed with the Seattle Police Department, the Seattle City Attorney’s
Office, and the Washington State Liquor and Cannabis Board that One Stop is not
licensed to sell marijuana under the applicable state and local ordinances. Specifically, |
although Washington State law requires a license be obtained in order to legally

distribute marijuana, neither One Stop nor anyone associated with the business, including

 

1 CS-5 has criminal convictions for Robbery in the Second Degree (two counts), Attempted Robbery, and
Manufacture/Delivery of a Controlled Substance (two counts) and is cooperating with law enforcement for financial
compensation and consideration on a potential pending criminal charge that has not yet been filed (Unlawful

Possession of a Firearm).
COMPLAINT — 6 : . , UNITED STATES ATTORNEY
USAO#2018 a 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

o oOo SI ND OH BB W LH —

NH HN NH NH HN HD KD KC RO iit
Con HN ON BR WD NY KH CF OHO HAND HA Ff WD NH KK S&S

 

 

 

Case 2:T8-mj-00565-JPD Document 1 Filed 12/10/18 Page 17 of 22 |
Case 2:18-mj-00456-JPD *SEALED* Document1 Filed 10/01/18 Page 7 of 12

Keled Ali, has a license to distribute or grow marijuana. As a result, One Stop is |
operating unlawfully under all applicable federal, State, and local laws.

B. Search of the One Stop Marijuana Dispensary on March 8, 2018.

On March 5, 201 8, the Honorable United States Magistrate Judge Brian A.
Tsuchida issued a search warrant for the premises of One Stop, authorizing the seizure of

evidence related to the offense of Distribution of Marijuana, in violation of Title 21,

United States Code, Section 841. The warrant was executed on March 8, 2018.

Agents observed Keled Ali arrive at the store in the morning. Another black male _
let Ali inside of the store. Both Ali and this other person were contacted by law |
enforcement officers and placed into custody. The other person had a loaded firearm on
his person. — . a |

Agents then conducted a search of the store. Agents located a safe inside of the
employee lounge area of the store. Ali identified himself as the “owner” of the store and
provided agents with the combination to the safe. Inside of the safe, agents found a

Smith & Wesson M&P Shield 9mm semi-automatic pistol, bearing serial number

|| HV25087, two .45 caliber magazines, and multiple rounds of 9mm and .45 caliber

ammunition. Agents also recovered a total of approximately 3.2 pounds of marijuana in
various jars and bags located throughout the store. | .
Cc. Interview of Keled Ali on March 8, 2018.

Keled Ali was transported : to SPD headquarters for an interview. Ali was read his

Miranda rights, waived those rights, and agreed to speak with agents. During the

interview, Ali made the following statements, among others:
e Ali stated he is the owner, operator, and. sole employee of One Stop. Ali
stated he is subletting the premises from another person. -
e Ali identified the other person arrested at the store (who possessed the
firearm) as a “friend” but not an employee of the store. Ali stated the friend ©

watches the store sometimes in exchange for marijuana. ~

~COMPLAINT-7 UNITED STATES ATTORNEY

. . 700 STEWART STREET, SUITE 5220
USAO#2018 : SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oN A aA ek OH SF SF CMRI AARHBNH ES

Oo fo IHD HA Ph WD HO —

 

 

Case 2:18-mj-00565-JPD Document1 Filed 12/10/18 Page 18 of 22
Case 2:18-mj-00456-JPD *SEALED* Document1 Filed 10/01/18 Page 8 of.12

Ali stated the shop is a “compassion club” that distributes marijuana to

“members.” Ali said the business is funded by member “donations.”
According to Ali, the members are permitted to take “however much
[marijuana] they’re comfortable with” in exchange for their donation.
However, Ali acknowledged that a customer would not be permitted to take
a pound of marijuana with only a $20 donation, and he generally agreed
that there was a relationship between the amount of marijuana provided and
the size of the monetary “donation.” | |

Ali denied having any knowledge of firearms in the store, and said
someone else must have left any firearms that -were recovered. Ali admitted
he was the only person who had access to the safe containing the Smith and
Wesson pistol, and provided the combination to law enforcement officers at
the scene, which was used to open the safe. Agents clarified a second time
during the interview that only Ali had access to the safe, which Ali |
confirmed. Ali also stated during the interview that customers were not
permitted in the lounge area where the safe was stored. |

Ali claimed he was generally the only person who sold marijuana at the

- store, but stated that there was a close circle of his friends who were
\

allowed to hang out at the shop and provide marijuana to customers if Ali

was busy.

Ali acknowledged having some concern about the shop being robbed, but

_ he denied anyone was at the store for security reasons or that anyone was

armed for that reason..

_ Ali said he generally pays $1,400 per pound for marijuana, and sells it for |
- $2,200. Ali initially stated he sold about one pound per day, but then said it

was closer to one-half pound per day. Ali claimed all of the money went

towards his rent of $2,100 per month and/or was reinvested into the store.

COMPLAINT-8 _ UNITED STATES ATTORNEY

USAO#2018

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101 °
: (206) 553-7970

 
 

0 © NA HW eww

 

 

Case 2:18-mj-00565-JPD Document 1 Filed 12/10/18 Page 19 of 22
Case 2:18-mj-00456-JPD *SEALED* Document1 Filed 10/01/18 Page 9 of 12

e Ali admitted that he intentionally did not register his store with the State of
| Washington or seek the requisite license to sell marijuana because he did
not want to be taxed or regulated. | |
_. An analysis of the information Ali provided indicates that One Stop was an

extremely profitable business. Ali has stated that on ‘a busy day, One Stop sells
imarijuana to 200-275 customers. According to Ali, he sold marijuana for $2,200 per -
pound, which translates to $34.00 per quarter ounce. Using these prices, an estimate of
the store’s revenue for the period beginning on October 28, 2017 (when the SPD UC

visited One Stop), and continuing through the date of the search warrant on March 8,
2018, would be as follows:

of
- 50
100

Gross Revenue

150
200
275 |

 

In actuality, this revenue is likely substantially greater because the true market
value price per quarter ounce of marijuana is closer to $70.00-$120.00, according to open -
source Google searches for quoted prices by legally operating marijuana dispensaries in
the Seattle area. | a

D. Evidence Found on Keled Ali’s Smartphone.

During the execution of the search warrant on March 8, 2018, agents seized Ali’s
smartphone and ultimately searched it pursuant to a federal search warrant, A review of
the phone’s contents reveals that Ali was indeed the user of the phone. In numerous text
and other written communications, the user of the phone identifies himself as Keled. Ali,
either by using his name (i.c., “this is Keled”) or by providing an email address that —

incorporates the name “Keled Ali.”?

 

? On certain other occasions, it appears that the other person arrested at One Stop (in possession of the firearm) used —
the phone and also identified himself by name when he did so.

COMPLAINT — 9 UNITED STATES ATTORNEY
; ee 700 STEWART-STREET, SUITE 5220 ~
USAGH2018 : SEATTLE, WASHINGTON 98101

(206) 553-7970

 
10
11
12
13
14
15
16
17
18

20
21
22
23
24
25
26

27
28

C0 ON HDA WB wWH HB.

 

 

Case 2:18-mj-00565-JPD Document1 Filed 12/10/18 Page 20 of 22
Case 2:18-mj-00456-JPD *SEALED* Document1 Filed 10/01/18 Page 10 of 12

A review of Ali’s communications on the phone. revealed numerous

communications about him selling marijuana and running the One Stop business.

Examples of these communications include:

Ali frequently agrees to have people come to One Stop and sell them a
specific quantity of marijuana. On multiple occasions, there are references |

to quantities of marijuana such as “grams,” “ounces” and “pounds.” On

_ other occasions, Ali discusses selling a “P,” which I know from training

and experience often refers to a pound of marijuana, and “zips,” which
refers to-ounces of marijuana.

During one text conversation, Ali stated that One Stop had 700-800
“members” and that on a busy day he serves 200-275 customers.

In another text message, Ali stated that his store was robbed on December
24, 2017, and said, “We’ ll find the guy.”

Some of Ali’s communications discuss him selling marijuana to customers
in other states, including shipping orders of marijuana to customers in New
York, Philadelphia, and Atlanta. In one text message, Ali referenced an

order for two ounces of marijuana from a customer in New York, but stated

he only ships quantities of a quarter-pound or more.

On August 27, 2017, during the following exchange of text messages with

an unknown person referred to as “S,” Ali discussed his operation of the

- One Stop business, including the profitability of the business and how he

_ attempts to avoid undercover police officers.

ALI: I'm tryin open a 2nd one nd be majority owner of that one

S: How do you open one though without having a license? I'm still
confused to your shop regulations lol

ALI: I own my name -

ALI: This shop is best money I ever made but if I get another one that does
almost good as this one it's high 6 figure talk .

COMPLAINT — 10 - UNITED STATES ATTORNEY

USAO#2018

700 STEWART STREET, SUITE 5220
' SRATTLE, WASHINGTON 98101
(206) 553-7970

 
eo ea NID A BP WY] HO =

ww NHN YN YW NHN DN DN &@ ie Be ee ee ee ee

 

 

 

Case 2:18-mj-00565-JPD Document1 Filed 12/10/18 Page 21 of 22

Case 2:18-mj-00456-JPD *SEALED* Document1 Filed 10/01/18 Page 11 of 12

S: Good fuxkin shit!

| S: Idk what owning your name means lol

ALI: Ur name is a business nd state of Washington owns it since u never
claimed it..but trust me it's hard to text I'll tell u tonight we could chop it up
on the phone but it's kinda deep..but basically I only follow federal law not
state..the rec weed spots are federally illegal but medical marijuana isn't

S: Oh ok. So if like an undercover comes to your spot and you sell to them
could you get in trouble?

ALI: If there under aged nd we don't "sell" we take donations nd u gotta
have a membership were a private club so an undercover would have to be
someone that knows one of ui us or one of our members nd finesse his way
inside

ALI: We turn ppl away all day everyday literally lol some ppl stil end up

forcing it nd coming back wit ppl that have membership nd gettin on like
that

S: Oh so if someone comes and you don't know them y'all just act like it's a
smoke shop? :

ALI: Naw tell them it's a private club nd need membership or ur medical
card to come in..we just met wit a doctor couple days ago u really gotta
keep this info to ur self nd don't mention it even gimme unless we alone lol
but paid her 5k to give 100 ppl that come here there medical..we slowly
gonna build files up so we could have proof ppl that come here have there
medical nd eventually when we big enough nd have most our ppl wit there
medical we really will enforce the rules nd turn ppl away that don't have
‘there medical card nd operate like a real deal medical club.

These communications by Ali, and other similar communications found on his

smartphone, illustrate that Ali knew his One Stop business was operating illegally, he
knowingly distributed large quantities of marijuana at a substantial profit, and he took
actions in an attempt to. avoid law enforcement detection of, and to cover up, his illegal

activities. —

COMPLAINT — 11 . oe " UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO#H2018 , SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

Oo Oo SN NHN A FP WY YO =

MO NM NN NY NN NY ND & Boe Se Se oe Se ee
oN A HW BwWNH & SG oO OMANI A HW BB wWN KH OC

 

 

 

Case 2:18-mj-00565-JPD Document1 Filed 12/10/18 Page 22 of 22
Case 2:18-mj-00456-JPD *SEALED* Document1 Filed 10/01/18 Page 12 of 12

CONCLUSION
Based upon the foregoing and my training and experience, | respectfully submit ©

there is probable cause to believe that KELED ALI committed the offenses set forth

A.

Earl A. Wozniak
Special Agent, ATF

above in this Complaint.

     

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence this [st day of October 2018, the Court hereby finds that there is probable
cause to believe the defendant committed the offenses set forth in the Complaint.

P
JAMES P. DONOHUE
_ United States Magistrate Judge

 
 

 

COMPLAINT — 12 . UNITED STATES ATTORNEY
USAO#2018 . - 700 STEWART STREET, SUITE 5220
: : SEATTLE, WASHINGTON 98101

(206) 553-7970

 
